Citation Nr: 1531278	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for a cervical spine disability, to include as secondary to degenerative disc disease of the lumbar spine with stool incontinence. 

2.  Entitlement to service connection for urinary incontinence, to include as secondary to a service-connected degenerative disc disease of the lumbar spine with stool incontinence.
 
3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with stool incontinence.
 
4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves from April 1966 to February 1972, with a confirmed period of active duty for training (ACDUTRA) from April 11, 1966 to August 12, 1966. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2005 and April 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were remanded by the Board in October 2010 and November 2012.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
In October 2013 additional private treatment records were obtained and associated with the record.  In April 2015 the Veteran's representative waived RO review of this evidence.  

The issue of an increased rating for a low back disability and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability first developed several years after the Veteran's service in the reserves, is unrelated to the Veteran's 1970 low back injury during ACDUTRA, and is not caused or aggravated by the Veteran's service-connected low back disability.

2.  The Veteran's urinary incontinence first manifested many years after service, the disability is unrelated to service, and it is not caused or aggravated by the Veteran's service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to service-connected disease or injury, have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for urinary incontinence, to include as secondary to service-connected disease or injury, have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In March 2005, June 2005, June 2006, and December 2010, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The June 2006 and December 2010 letters also informed him of how ratings and effective dates are assigned.  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA medical records, Workers' Compensation records, Social Security Administration (SSA) and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has submitted VA and private medical opinions in support of his claims.  The Veteran has provided testimony at a hearing.  During the August 2010 hearing, the undersigned enumerated the issues on appeal.  Information was obtained regarding onset of the Veteran's disabilities and the severity of the Veteran's disabilities.  Information was also obtained regarding any causal link between the claimed disabilities and his active service or a service-connected disability.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

The Board remanded the Veteran's claims for further development to specifically include obtaining private treatment records, updated VA treatment records and a VA medical examination.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The Veteran's updated VA treatment records were obtained and the Veteran was provided an appropriate VA medical examination.  Additional private medical records were obtained.  The Board notes the Veteran was informed of all unsuccessful attempts to obtain medical records and was advised to submit such records if he had them.  Thus, there has been substantial compliance with the Board's remand order. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.  However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  See 38 C.F.R. § 3.310(a), (b) (2014).  

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

III.  Service Connection for Cervical Spine Disability

The Veteran asserts that he is entitled to service connection for a cervical spine disability.  He maintains that he injured his neck in 1970 during ACDUTRA  He claims that service connection is warranted for his current cervical spine disability due to that in-service injury, or as secondary to his service-connected lumbar spine disability. 

Service treatment records reveal no neck complaints.  A January 1970 emergency room record notes that the Veteran reported falling on his tailbone.  The examiner noted that the x-rays showed fracture of the distal tip of the coccyx.  An Accident Report completed in January 1970 provided a description of the injury and indicated that the Veteran pulled on a handle, his feet slipped on the loose gravel covering the ground, and he fell onto a concrete support at the edge of the shelter causing the injury.

In a June 1970 Report of Medical History completed by the Veteran, he denied ever having or having a history of head injury or periods of unconsciousness.  When asked if he had been treated in the last five years, the Veteran reported having been treated for a broken coccyx in December 1969 and January 1970.

A September 1970 VA record notes that the Veteran reported discomfort in the coccygeal area and shoulders since injuring his coccyx while on active duty in January 1970.

On VA examination in June 1972 the Veteran reported falling backward in June 1972 injuring his coccyx.  He stated that his lower back struck the corner of a column support and his upper back struck the column.  He complained of pain in the lower back area, as well as intermittent pain to the shoulders and legs.  X-rays of the lumbar, thoracic and cervical spines showed no bone or joint abnormalities except a tiny osteoarthritic spur on the 10th dorsal spine.  The VA examiner got the impression that the Veteran had a tendency to exaggerate his symptoms.

A May 2001 private medical record shows that the Veteran reported injuring his neck when he fell in 1970.  

A May 2001 private medical record indicates that the Veteran reported back pain following an injury at his job in March 2001.  The Veteran denied bladder symptoms.  

A February 2003 VA examination report reveals complaints of low back pain, but no cervical area complaints.  The Veteran reported bladder incontinence since March 2001.  

VA medical records from August 2004 have indicated that the Veteran has diffuse idiopathic skeletal hyperostosis (DISH) of the spine.

A June 2005 VA MRI report of the cervical spine notes that the Veteran complained of neck pain.  The Veteran was found to have multilevel degenerative changes of the cervical spine.  When asked to express an opinion on the issue of secondary service connection for the Veteran's cervical spine disability, the VA contract examiner stated that the diagnosed cervical spine disability was "most likely than not related to the veteran's age."

In an October 2004 letter a VA physician noted that the Veteran had been recently diagnosed with severe degenerative disease of the cervical discs and vertebral bodies.  He opined that the Veteran's conditions were due to the injuries the Veteran suffered during his active military service.  In November 2005 this VA physician filled out a cervical spine questionnaire that had been prepared by the Veteran's representative.  The VA physician stated that the inservice trauma may have directly injured the cervical spine.  He also stated that the low back injury may have led to a redistribution of forces of the cervical spine region that may have led to degeneration of the cervical spine.  

Also in November 2005 another VA physician filled out a cervical spine questionnaire prepared by the Veteran's representative.  This VA physician stated that it was plausible that the motor pool accident which occurred while the Veteran was in service did damage to both his lumbar and cervical spine.  

In a January 2006 deposition for a Workmen's Compensation claim the Veteran was asked what part of his back he injured while in service.  He replied that it was his low back.  

In February 2007 the Veteran informed a private physician at Peachtree Orthopaedic Clinic that when he injured his back in service he blacked out and woke up in a hospital. 

The Veteran underwent a VA examination of the spine in December 2008.  In a February 2009 addendum the VA examiner opined that the Veteran's degenerative joint disease in the lumbar, thoracic and cervical spine was systemic in nature and not due to trauma.   

In a November 2009 letter a private physician noted that he had the Veteran's information which was provided through him.  He noted that the Veteran had trauma to the low back in 1971 and he opined that the cervical spine disorder is at least as likely a result of the in-service trauma to the low back which occurred in 1971.  

At his August 2010 hearing the Veteran reported that he injured his whole spine, including cervical, during service.  He reported that at the time he had problems with his neck and shoulders.   Then his neck and shoulders got better and his lumbar pain got worse.  

A VA examiner opined in May 2011 that the Veteran's cervical spine degenerative joint disease at the C5-6-7 levels would occur due to the normal aging process and there is no reason to connect his cervical spine disease with his low back problems.  He concluded that it was less likely as not that the current cervical spine condition resulted from the January 1970 injury in-service or that it was caused by or aggravated by his service-connected lumbar spine condition.

In August 2011 the Veteran sent a drawing of his in-service trauma.  The drawing shows that he fell down injuring his coccyx on a square base of a column.  This drawing also shows that his head went backwards and hit the column.  He asserted that this caused severe trauma to the head.  

In an April 2012 letter a private physician stated that he had evaluated the Veteran and noted that the Veteran had a history of falling on a concrete block and hitting his head on a column emanating from the block.  He thought it was possible that the Veteran's cervical spine degeneration was related to the cervical spine injury from striking his head on the column.  See also the May 2012 medical record from the physician ("It is possible that his neck symptoms are related to the cervical spine trauma from hitting the column in 1971 as well").

On VA examination in June 2013 the VA examiner examined the Veteran and reviewed his medical history.  The examiner noted that the Veteran had four conditions of the spine.  This included a fracture of the coccyx that occurred during service in 1970 (service-connected); DJD of the lumbar spine (service-connected); DISH syndrome; and spinal stenosis of the lumbar and cervical spine associated with the DISH syndrome.  The examiner stated that DISH syndrome is a systemic disease of the spine and is not associated with trauma.  He noted that the DISH syndrome started after the Veteran left service.  He reported that the Veteran's spinal stenosis is widespread and is not caused by localized trauma.  The examiner stated that the Veteran's spinal stenosis is probably related to the DISH syndrome.  He opined that the DISH syndrome and the spinal stenosis are less likely related to service.

The June 2013 VA examiner noted that although the striking of the coccyx could send shock and stress up the spine and possibly to the neck, it would have left some objective evidence of such an injury, and none is present.  He opined that it is less likely than not that the Veteran's neck was injured by the 1970 accident.  

With regard to the Veteran's service-connected low back conditions, the June 2013 VA examiner opined that it was less likely than not that the low back condition caused or aggravated the neck condition.  He noted that the neck is separated from the low back by the thoracic spine with flexibility and shock absorbing capability.  He stated that normally low back conditions do not cause or aggravate neck problems unless there are severe deformities such as flexion contracture of the low back resulting in hyperextension of the neck, or severe scoliosis (which the Veteran does not have).  He further noted that the Veteran is suffering from DISH which is a systemic condition and not related to the 1970 injury.  

Regarding whether the Veteran suffered an injury or disease affecting the cervical spine in service, the Board finds that the Veteran's statements regarding an injury in service are not credible.  The contemporary evidence from 1970 does not indicate that the Veteran hit his head, injured his neck, or that he became unconscious when he fell and struck his coccyx.  However, the Veteran reported in May 2001 that he injured his neck in the 1970 accident.  He reported in February 2007 that he struck his head on concrete and that he lost consciousness.  In August 2011 the Veteran wrote to VA with a diagram showing that he hit his head in 1970, and stating that it caused severe trauma to the head.  The Board finds that the contemporary medical evidence and the Veteran's statements in 1970 are the most accurate description of the injury.  Due to the lack of credibility, the Board assigns no probative value to the Veteran's contrary assertions many years later that he injured his head and neck at that time. 

With regard to the Veteran's assertions that his current cervical spine disability is secondary to his service-connected low back disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently the Veteran's assertions that his cervical spine disability is secondary to his service-connected low back disability are of no probative value.  

The Board has considered the favorable VA and private medical opinions submitted by the Veteran in support of his claim, but finds them to carry little weight.  The October 2004 opinion did not provide any rationale and the November 2005 opinions from VA physicians are speculative in nature as they indicated there may be a link or that it is plausible that there is a link between service and current disability.  Not only did the November 2009 private examiner give little rationale for his favorable opinion but he also had incorrect information.  He noted that the Veteran injured his low back in 1971, when it was actually in 1970.  The Board gives no weight whatsoever to the April 2012 private physician's favorable opinion.  This physician opined that the cervical spine degeneration was possibly related to the cervical spine injury from striking his head on a column.  This opinion is both speculative and is based on incorrect information as the contemporary evidence from service clearly indicates that there was no head injury in service.  

The Board finds that the June 2013 VA physician's opinion is the most probative evidence of record and outweighs the private opinions.  The VA examiner examined the Veteran, reviewed the medical evidence and provided thorough rationale for his opinions.  The June 2013 VA physician's opinion reflects an accurate review of the medical evidence.  As noted above, the medical evidence in 1970 indicates no injury to the neck or head and the Veteran denied any loss of consciousness at that time.  X-rays of the Veteran's cervical spine in June 1972 revealed no abnormalities.  The contemporary medical evidence of record reveals that the Veteran did not have any disability of the cervical spine during service or for a number of years after discharge from service.  Accordingly, the Veteran is not entitled to service connection for a cervical spine disability on a direct basis.  38 C.F.R. § 3.303.

The Board further finds that the most probative medical evidence of record regarding secondary service connection is the June 2013 VA physician's opinion that the Veteran's service-connected low back disability does not cause or aggravate the Veteran's current cervical spine disability.  He noted that the neck is separated from the low back by the thoracic spine with flexibility and shock absorbing capability.  He further noted that the Veteran does not have severe deformities such as flexion contracture of the low back resulting in hyperextension of the neck, or severe scoliosis which would result in the low back aggravating the cervical spine.  The most probative medical evidence indicates that the Veteran is not entitled to service connection for a cervical spine disability on a secondary basis.  38 C.F.R. § 3.310.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a cervical spine disability, to include as secondary to degenerative disc disease of the lumbar spine with stool incontinence, is not warranted.

IV.  Service Connection for Urinary Incontinence

The Veteran first submitted a claim for service connection for urinary incontinence in March 2006.  He asserted that he developed urinary incontinence secondary to service-connected disability pursuant to 38 C.F.R. § 3.310.  On his notice of disagreement (NOD) in May 2007 the Veteran noted that he had been granted service connection for bowel incontinence and asserted that his bowel and urinary incontinence both began within the same month.  He did not see how he could be granted service connection for one and not the other.  He reported that on more than one occasion doctors at the VA hospital have told him that the trauma he received to his spine, and with his head hitting the pole, could cause the nerves to adversely affect any organs of the body.  

In August 2010 the Veteran testified that VA doctors had told him that his bladder incontinence was due to his back condition.  In a January 2011 letter, the Veteran stated his urinary incontinence was diagnosed as nerve damage secondary to spinal injury.  

The STRs, and the post service medical records for many years after discharge from service, make no reference to urinary incontinence.  

The Veteran injured his back in March 2001 at his job.  Private medical records reveal that in May 2001 he continued to complain of low back pain and that he denied bowel and bladder incontinence.  In a February 2003 private medical record, the Veteran's report of bladder incontinence that began in March 2001 was noted.  A July 2004 private medical record noted that the Veteran denied bladder symptoms.

A May 2005 private medical record notes that the Veteran was being treated for an April 2005 work related injury to his left low back.  The Veteran reported that since the injury he had experienced urinary incontinence.  The physician stated that MRI of the lumbar spine did not reveal enough stenosis to explain the Veteran's symptoms of incontinence.  He further stated that the previous MRI did not show significant stenosis to suggest a cauda equina syndrome in a September 2005 medical record.

A January 2007 VA treatment record notes the Veteran's reports of urinary and bowel incontinence which had been going on for approximately six months.  It was noted that the Veteran is a poor historian and could not say exactly when it started.

On VA examination in December 2008 the examiner noted that the Veteran had not had significant treatment for urinary incontinence and did not use a catheter.  The examiner also noted that the incontinence did not start until three years ago following an injury at school.  The examiner stated that he could not resolve the issue of whether the urinary incontinence issues were related to the Veteran's lumbar spine degenerative disc disease without resorting to mere speculation.  

An August 2010 VA outpatient treatment record contains an impression of possible incontinence secondary to BPH (benign prostatic hypertrophy).  Cystoscopy later in August 2010 was noted to be normal.

An October 2010 VA UDS assessment indicated that the filling phase showed delayed first sensation and minimal interval to urge with increased bladder capacity all consistent with neurogenic features.  It also showed normal compliance, no uninhibited bladder contractions, no incontinence.  Voiding phase showed no evidence of obstruction with complete emptying of the bladder.  A recommendation was fluid management as the Veteran likely had a component of nephrogenic diabetes insipidus secondary to lithium therapy which is often irreversible if long-standing.

In a March 2011 letter the Veteran stated that his urinary incontinence was first reported in 2003 or 2004.  He asserted that in September and October 2010, VA doctors had diagnosed nerve/spine damage as the source of his urinary continence.  

In May 2011 the Veteran was provided a VA urinary examination.  In a June 2011 addendum, the VA examiner opined that it is less likely than not that the Veteran's urinary incontinence was caused by or a result of the Veteran's lumber spine disability.  The examiner noted that the etiology of the Veteran's urinary incontinency was multifactoral based on a review of the medical records.  The examiner stated that the record is quite inconsistent in terms of the exact onset of his incontinency.  He noted that the Veteran had multiple risk factors, however, his most recent neurology visit note indicated that the most likely cause of his mild sensory neuropathy was chronic small vessel ischemia.  The VA examiner opined that it was less likely as not that that the Veteran's lumbar spine disability aggravated the Veteran's incontinency as his lumbar imaging did not have evidence of spinal cord (injury) or explain the etiology of the incontinence. 

The Board has reviewed the Veteran's testimony and statements asserting that he has a urinary incontinence disability due to his service-connected low back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current urinary incontinence disorder that is caused or aggravated by the service-connected degenerative disc disease of the lumbar spine with stool incontinence, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative June 2011 VA medical opinion that indicates that urinary incontinence is not caused or aggravated by his service-connected low back disability.  

The Veteran has asserted that VA doctors have attributed his urinary incontinence to his low back disability.  A September 2010 VA neurology note indicated that the Veteran had spinal stenosis and fecal/urinary incontinence as well as BPH with persistent voiding symptoms.  However, as noted above, following additional testing and assessment, it was determined that the urinary incontinence was not secondary to the service-connected spine disability.  Moreover, in May 2011 a VA physician examined the Veteran and reviewed the medical history and in June 2011 opined that the Veteran's urinary incontinence is not caused or aggravated by the Veteran's low back disability.  The Board notes that this opinion is also supported by a May 2005 private physician who was of the opinion that the Veteran's urinary incontinence was unrelated to the Veteran's lumbar spine disability.  

In this case the Veteran did not report urinary incontinence until many years after discharge from service, and has not asserted nor is there evidence indicating that the Veteran developed urinary incontinence as a direct result of his military service.  Accordingly the Veteran is not entitled to service connection for urinary incontinence on a direct basis.  38 C.F.R. § 3.303.

As noted above, the Veteran is not competent to provide an opinion on whether his urinary incontinence disorder is caused or aggravated by his service-connected low back disability.  The most probative evidence of record are the VA and private medical opinions that the Veteran's urinary incontinence is not secondary to his service-connected low back disability.  38 C.F.R. § 3.310.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for urinary incontinence, to include as secondary to degenerative disc disease of the lumbar spine with stool incontinence, is not warranted.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to degenerative disc disease of the lumbar spine with stool incontinence, is denied. 

Entitlement to service connection for urinary incontinence, to include as secondary to a service-connected degenerative disc disease of the lumbar spine with stool incontinence, is denied.


REMAND

The Veteran has been granted a 20 percent rating for degenerative disc disease of the lumbar spine with stool incontinence.  Under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine provides in Note (1) that associated objective neurologic abnormalities, including bowel impairment should be rated separately under an appropriate diagnostic code.  The Board is unable to determine from the current medical evidence of record whether the Veteran's bowel symptoms are sufficient to provide him with a separate compensable rating.  The Veteran has reported bowel incontinence averaging two times a day.  The Veteran has reported wearing pads, though it is unclear to what extent this is due to bowel incontinence rather than bladder incontinence.  It is also unclear whether the Veteran experiences leakage or whether he experiences involuntary bowel movements.  The Veteran must be provided the appropriate VA examination to determine the severity of his service-connected stool incontinence disability.

The Veteran asserts that he is unemployable due to his service-connected disabilities, which include an acquired psychiatric disorder (depression).  A March 2011 VA mental health note (in the Veteran's Virtual VA file) indicates that the Veteran has severe social and occupational impairments, and that the Veteran is totally and permanently disabled.  The Veteran has a 30 percent rating for his acquired psychiatric disorder and a 50 percent combined evaluation for all of his service-connected disabilities.  The Veteran does not currently meet the percentage requirements for a TDIU as outlined in 38 C.F.R. § 4.16(a) (2014).  VA policy is, however, to grant a TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b) (2014).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA medical examination to determine the nature and extent of his service-connected stool incontinence disability.  The examiner should provide a description of the severity and state whether the Veteran has constant slight or occasional moderate leakage; whether he has occasional involuntary bowel movements, necessitating wearing of pad; whether he has extensive leakage and fairly frequent involuntary bowel movements, etc.  The claims file must be made available and reviewed by the examiner.

2.  When the above actions have been accomplished, the Veteran should be afforded appropriate VA medical examination(s) to provide information concerning the functional impairment that results from each of the service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include depression, degenerative disc disease of the lumbar spine with stool incontinence, right lower extremity radiculopathy, and fracture of the coccyx.   

3.  If the Veteran's combined service connected disability rating does not meet the requirements of 38 C.F.R. § 4.16(a), the claim for a TDIU should be referred to VA's Director of Compensation and Pension for consideration on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b) in light of the VA physician's March 2011 opinion that the Veteran is totally and permanently disabled and unemployable.

4.  Upon completion of the above, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


